Citation Nr: 1027407	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-16 522	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of an upper back 
strain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2003 to December 
2005. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran currently resides within the jurisdiction 
of the Portland, Oregon RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review regarding the 
Veteran's claim of service connection for residuals of an upper 
back strain.  

The Veteran contends that he currently suffers from chronic upper 
back pain which he sustained in service.  He further contends 
that he has experienced this pain since his service in Iraq, when 
he was exposed to IED blasts.  

The Veteran's service treatment records demonstrate that he 
sought treatment for upper back pain in September 2005.  On 
examination, his upper back exhibited tenderness on palpation, 
resulting in a diagnosis of upper back pain.  The Veteran's 
December 2005 post-deployment health assessment included his 
complaints of back pain.    

Post-service VA outpatient treatment records in an October 2007 
VA treatment record in which the Veteran complained of neck, 
upper and lower back pain.  The assessment was chronic back pain.  

The Veteran underwent a VA examination in December 2008 which 
included a finding of normal thoracic spine; however, the 
examiner did not consider the Veteran's in-service history of 
upper back pain and report of continuing pain post service.  Once 
VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Accordingly, a new medical examination is necessary to 
make a determination in this case.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of any upper back conditions 
which may be present.  The claims folder 
should be made available to the examiner for 
review.  Any indicated evaluations, studies, 
and tests deemed to be necessary by the 
examiner should be accomplished.  The examiner 
is requested to review all pertinent records 
associated with the claims file, particularly 
service treatment records and post-service 
treatment records. 

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated upper back condition is 
the result of active service or any incident 
therein or, in the alternative, had its onset 
in service?  In providing the opinion, the 
examiner should specifically comment on the 
Veteran's in-service complaints of upper back 
pain.  

A rationale for all opinions expressed 
should be provided. 

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claims remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and afforded 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


